Citation Nr: 1805077	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  10-13 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial increased disability rating in excess of 10 percent from October 12, 2006, to March 2, 2011, and May 1, 2011, to May 12, 2013, and in excess of 30 percent from May 13, 2013, for pes planus with bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse




ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to October 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was previously remanded by the Board for further development in December 2014.  Part of that development included determining whether left and right hallux valgus were part of the service-connected pes planus with and plantar fasciitis.  In a September 2017 rating decision, the RO granted service connection for right and left hallux valgus as directly related to service.  These grants of service connection constitute a full award of the benefits sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The Veteran has not yet appealed either the percentage assigned or the effective date; thus, those matters are not in appellate status.  See Grantham, 114 F.3d at 1158.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case for the issuance of a supplemental statement of the case.  Where evidence is submitted to the RO prior to certification of the appeal to the Board, the RO must issue a supplemental statement of the case (SSOC); where evidence is submitted to the Board, such consideration may be waived by the Veteran.  38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2017).  Here, the RO certified the case back to the Board in October 2017.  Two Disability Benefits Questionnaires were submitted in November 2017.  Remand is thus required for consideration and issuance of an SSOC.

Accordingly, the case is REMANDED for the following action:

After completing any additional action or development necessitated by the newly received evidence, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

